Citation Nr: 1817637	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-25 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to an initial compensable disability evaluation for left knee scars.

2. Entitlement to an evaluation in excess of 20 percent since October 17, 2011, for left knee post-operative residuals from anterior cruciate ligament (ACL) reconstruction.

3. Entitlement to an evaluation in excess of 10 percent since October 17, 2011, for left knee osteoarthritis with ACL tear and painful motion (previously rated as patellofemoral pain syndrome and degenerative joint disease).

4. Entitlement to an evaluation in excess of 10 percent since October 17, 2011, for a right knee strain. 

5. Entitlement to a compensable rating since October 17, 2011, for bilateral hearing loss. 

6. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).
REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Anwar, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1980 to February 1983 and from November 1990 to March 1994.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In April 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge. The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A copy of the hearing transcript is associated with the claims file.

In a May 2014 rating decision, the RO granted the Veteran's claim of service connection for posttraumatic stress disorder (PTSD). This issue is no longer in appeal status. 

The issue of a total disability rating based on individual unemployability (TDIU) has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009). Thus the issues on appeal are as listed on the title page. 

In addition to the matters noted above, the Veteran has appealed the initial assigned disability rating and effective date for left knee limitation of extension; the assigned disability ratings for PTSD and tinnitus; and the denial of entitlement to service connection for hypertension and sleep apnea. The electronic record indicates that the Agency of Original Jurisdiction (AOJ) is taking action on these issues. Although the matters are within the Board's jurisdiction, they have not been certified for appellate review and the Board will not undertake review of the matters at this time. If the matters are not resolved in the Veteran's favor, the RO will certify the matters to the Board, which will undertake appellate review of the RO's action. Manlincon v. West, 12 Vet. App. 238 (1999) (holding that the Board's jurisdiction is triggered by the timely filing of a notice of disagreement (NOD)); 38 C.F.R. § 19.35 (2017) (stating that certification is for administrative purposes only and does not confer or deprive the Board of jurisdiction over an issue).

The issue of entitlement to a clothing allowance has been raised by the record in an April 2015 application, but has not been adjudicated by the AOJ. Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2017).

Pursuant to VA's duties to notify and assist the Veteran, VA advised the claimant how to substantiate an application for benefits, obtained all relevant and available evidence, and conducted any appropriate medical inquiry. The appeal is ready for appellate review. This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. 






FINDINGS OF FACT

1. The Veteran's left knee scars are linear, not painful or unstable, do not manifest with visible or palpable tissue damage or loss, and measure at most 9 cm.

2. Since October 17, 2011, the Veteran's left knee demonstrated with pain, stiffness, flare-ups, flexion to 60 degrees and extension from 60 degrees.

3. Since October 17, 2011, the Veteran's right knee demonstrated with pain, and flexion to 80 degrees and extension from 80 degrees.

4. Since October 17, 2011, the Veteran's bilateral hearing loss manifested with 38 to 44 average pure tone decibel hearing loss and 88 to 96 percent speech discrimination in the right ear; and 30 to 41 average pure tone decibel hearing loss and 96 to 100 percent speech discrimination in the left ear.

5. The Veteran's physical and mental impairments caused by his service-connected disabilities render him unable to obtain and maintain gainful employment.


CONCLUSIONS OF LAW

1. The criteria for a compensable rating for left knee scars have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7805 (2017).

2. The criteria for a rating in excess of 20 percent since October 17, 2011, for left knee residuals of ACL reconstruction have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.10, 4.71a, Diagnostic Code 5257 (2017).

3. The criteria for a rating in excess of 10 percent since October 17, 2011, for left knee osteoarthritis and painful motion have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.10, 4.71a, Diagnostic Codes 5010, 5261 (2017).

4. The criteria for a rating in excess of 10 percent since October 17, 2011, for a right knee strain. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R.           §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.10, 4.71a, Diagnostic Code 5260 (2017).

5. The criteria for a compensable rating for bilateral hearing loss since October 17, 2011, have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.10, 4.85 Diagnostic Code 6100 (2017).  

6. The criteria for entitlement to a TDIU have been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16, 4.18, 4.19, 4.25 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities. Ratings are based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. See 38 U.S.C. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7.

In disability rating cases, VA assesses the level of disability from the initial grant of service connection or a year prior to the date of application for an increased rating and determines whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings." See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).

Additionally, the evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C. § 7104 (a) (West 2014). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims. See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

In assigning a higher disability rating, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.  

Provision 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. Under 38 C.F.R. § 4.45, functional loss due to weakened movement, excess fatigability, and incoordination must also be considered. See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the criteria discussed in sections 4.40 and 4.45 are not subsumed by the DCs applicable to the affected joint).

Provision 38 C.F.R. § 4.59 recognizes that painful motion is an important factor of disability. Joints that are painful, unstable, or misaligned, due to healed injury, are entitled to at least the minimum compensable rating for the joint. Id. Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint. Id.; see Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that § 4.59 applies to all forms of painful motion of joints, and not just to arthritis). Pain that does not result in additional functional loss does not warrant a higher rating. See Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011) (holding that pain alone does not constitute function loss and is just one fact to be considered when evaluating functional impairment).

Left knee scars

A noncompensable rating of the Veteran's left knee scars has been assigned pursuant to Diagnostic Code (DC) 7805. See 38 C.F.R. § 4.118. The diagnostic criteria instructs that scars (including linear scars) and other effects of scars are rated as burn scar(s) of the head, face, or neck (DC7800); scar(s) not of the head, face, or neck, that are deep and nonlinear (DC 7801); scar(s) not of the head, face, or neck, that are superficial and nonlinear (DC 7802); or, unstable or painful scars (DC 7804), depending upon the predominant disability.

Under the applicable criteria for evaluating scars, compensable (10 percent) ratings are assigned for scars of the head, face or neck or other disfigurement of the head, face or neck with one characteristic of disfigurement. Compensable (10 percent) ratings are also assigned for scars, not affecting the head, face, or neck, that 1) are deep and cover an area of at least 6 square (sq.) inches. (39 sq. cm.) but less than 12 sq. inches (77 sq. cm) (a deep scar is one associated with underlying soft tissue damage); 2) are superficial and cover an area of 144 sq. inches or greater (929 sq. cm) (a superficial scar is one not associated with underlying soft tissue damage); or 3) are unstable or painful (an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar). See 38 C.F.R. § 4.118, DCs 7800, 7801, 7802, 7804.

Higher ratings may be assigned where the scar is manifested by visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features or three characteristics of disfigurement (of the head, face or neck), deep and covers an area of at least 12 sq. inches but less than 72 sq. inches or unstable or painful (three or four scars). Alternatively, disabling effects not considered under ratings for scars are to be evaluated under an appropriate diagnostic code. 38 C.F.R. § 4.118, DC 7805.

At the March 2010 VA medical examination, the examiner noted several scars on the Veteran's left knee. There was a 6 cm longitudinal scar over the patellar tendon associated with the 1993 ACL reconstruction. There were also three arthroscopy portal scars. The examiner noted mild numbness by the patellar scar, with no tenderness for any of the scars over the left anterior knee.

At the February 2013 VA medical examination, the examiner noted the 1993 ACL scar was not painful or unstable, and that the Veteran had three other linear scars on his left knee. Scar 1, located on the left lower knee, measured 6 cm in length; scars 2 and 3, located on the left lower knee, measured 1 cm in length; and scar 4, located on the left upper knee, measured 1 cm in length. The examiner noted there was no elevation, depression, adherence to underlying tissue, or missing underlying tissue for any of the four scars. The examiner also indicated there were no superficial or deep non-linear scars, or functional impact on the Veteran's ability to work. The examiner opined the Veteran's scar condition was quiescent. 

At the March 2017 VA medical examination, the examiner noted three linear scars associated with the 1993 ACL reconstruction. Scar 1 measured 9 cm; scar 2 measured 3 cm; and scar 3 measured 2 cm. The examiner did not indicate that any of the scars were tender to palpation or were unstable. The examiner indicated the Veteran had no superficial or deep non-linear scars, and that the disability did not impact the Veteran's ability to work. 

The Veteran's left knee scars are linear, not painful or unstable, do not manifest with visible or palpable tissue damage or loss, and measure at most 9 cm. Given these facts, the Board finds that a noncompensable rating adequate reflects the Veteran's left knee scars during the relevant period.  38 C.F.R. § 4.7. See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Bilateral Knee disorders since October 17, 2011

The Veteran's left knee disorders are currently rated 20 percent under DC 5257 for subluxation or lateral instability and 10 percent under DC 5010-5261 for limitation of extension due to osteoarthritis and painful motion. The Veteran's right knee disorder is rated 10 percent under DC 5260 for limitation of flexion.

The average normal range of motion of the knee is flexion from 0 to 140 degrees and extension from 140 to 0 degrees. 38 C.F.R. § 4.71, Plate II. 

DC 5257 provides ratings for recurrent subluxation or lateral instability. Slight disability warrants a 10 percent rating and a moderate disability warrants a 20 percent rating. Severe disability warrants a 30 percent rating. 38 C.F.R. § 4.71a, DC 5257.

Degenerative arthritis, established by X-ray, will be rated on the basis of limitation of motion under the appropriate diagnostic criteria for the specific joint or joints involved. 38 C.F.R. § 4.71a, DC 5010. 

DC 5260 provides ratings based on limitation of flexion of the leg. Limitation of flexion to 60 degrees warrants a noncompensable rating. Limitation of flexion to 45 degrees warrants a 10 percent rating. Flexion limited to 30 degrees warrants a 20 percent rating. Flexion limited to 15 degrees warrants a 30 percent rating. 38 C.F.R. § 4.71a, DC 5260.  

DC 5261 provides ratings based on limitation of the extension of the leg. Limitation of extension to 5 degrees warrants a noncompensable rating. Extension limited to 10 degrees warrants a 10 percent rating. Extension limited to 15 degrees warrants a 20 percent rating. Extension limited to 20 degrees warrants a 30 percent rating. Extension limited to 30 degrees warrants a 40 percent rating. 38 C.F.R. § 4.71a, DC 5261.

At the February 2013 VA medical examination, the examiner noted the Veteran's 1993 left knee ACL reconstruction; a diagnosis of left knee degenerative joint disease (arthritis) in 1995; and a diagnosis of a right knee strain in 1995. The Veteran reported flare-ups of both knees, including swelling and pain, and that these flare-ups impacted his ability to work, due to an inability to sit, stand or walk for prolonged periods of time. The Veteran also reported he had trouble with climbing stairs, kneeling, and squatting. Right knee flexion was to 130 degrees with no limitation of extension, including after repetitive testing. Left knee flexion was to 125 with no limitation of extension, including after repetitive testing. Neither knee demonstrated objective evidence of painful motion or additional limitations in range of motion (ROM) after repetitive testing. The examiner noted functional loss factors of less movement than normal and pain on movement, with pain on palpation for both knees. Muscle strength and stability test results were normal, with no patellar subluxation or dislocation. 

At the April 2015 Board hearing, the Veteran testified he wore braces on both knees and used a cane due to instability. He described that he could not sit, stand, or walk for prolonged periods of time due to pain. He also testified that both knees experienced swelling and that the left knee would collapse from front to back at least once a day and the right knee would collapse side to side at least once a month. He also described symptoms of crepitus that would dissipate after one or two hours.

At the March 2017 VA medical examination, the examiner noted the Veteran did not report flare-ups, but that he did report stiff pain related to his arthritis, and that he used both a brace and a cane. Right knee flexion was to 80 degrees with extension from 80 degrees to zero. Left knee flexion was to 60 degrees, with extension from 60 degrees to zero. The examiner noted objective evidence of pain that caused functional loss of ROM, and that the Veteran had limited or no ability to kneel or squat for both knees, but with no localized tenderness or pain on palpation of the joint or soft tissue. The Veteran demonstrated evidence of pain with weight bearing for both knees, but with no objective evidence of crepitus. Repetitive testing was performed for both knees, with no additional loss of ROM, or additional pain, weakness, fatigability or incoordination. 

Both knees demonstrated normal muscle strength, no ankylosis, and no subluxation, lateral instability or joint instability. The examiner noted the Veteran demonstrated decreased range of motion and pain with movement. The examiner also noted the functional impact of the Veteran's bilateral knee disorders included limited or no kneeling, stooping, squatting, climbing or carrying a load;  guarded standing for long periods of time; no running; and difficulty with climbing stairs and lateral movements. The examiner confirmed there was no evidence of pain on passive range of motion testing or pain on non-weight bearing testing for both knees.

During the relevant period, the Veteran's left knee demonstrated with pain, stiffness, flare-ups, flexion to 60 degrees and extension from 60 degrees. The Veteran's right knee demonstrated with pain, and flexion to 80 degrees and extension from 80 degrees. Given these facts, the Board finds that a 20 percent rating for left knee ACL residuals; a 10 percent rating for left knee osteoarthritis and painful motion; and 10 percent for right knee pain, adequately reflects the Veteran's bilateral knee disorders during the relevant period. 38 C.F.R. § 4.7. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In making these determinations, the Board has considered, along with the schedular criteria, the Veteran's functional loss due to pain. 38 C.F.R. §§ 4.40, 4.45 (2017); DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995).



Bilateral hearing loss since October 17, 2011

The Veteran's bilateral hearing loss disability is currently rated noncompensable under DC 6100. The Rating Schedule provides rating tables for the evaluation of hearing impairment. Table VI assigns a Roman numeral designation (I through XI) for hearing impairment based on the pure tone threshold average and controlled speech discrimination (Maryland CNC) testing. Table VIa assigns a Roman numeral designation for hearing impairment based only on the pure tone threshold average, and is used when speech discrimination testing is not appropriate or when indicated under the provisions of 38 C.F.R. § 4.86, which relate to exceptional patterns of hearing impairment. The "pure tone threshold average" is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four. 38 C.F.R. § 4.85 (d). Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear. 38 C.F.R.       § 4.85 (e). 

Exceptional patterns of hearing impairment are provided for in 38 C.F.R. § 4.86. When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear is evaluated separately. 38 C.F.R. § 4.86 (a). 

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992). However, in addition to providing objective test results, a VA audiological examination report must address the functional effects caused by a hearing disability because an extraschedular rating under 38 C.F.R. § 3.321 (b) "does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted." Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). VA's policy requiring VA audiologists to describe the effect of a hearing disability on occupational functioning and daily activities facilitates extraschedular determinations. Id. 

The Veteran underwent three audiological evaluations during the appellate period. 

At the March 2011 audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
35
70
LEFT
20
20
15
35
50

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 100 percent in the left ear using the Maryland CNC speech discrimination test. The average pure tone thresholds of 1000, 2000, 3000, and 4000 Hz, rounded to the nearest whole number, were 38 for the right ear and 30 for the left ear. The examiner assessed him with bilateral mild sensorineural hearing loss. The examiner noted the functional effects of the Veteran's hearing loss included difficulty with background noise. 

At the February 2013 VA audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
30
40
70
LEFT
20
25
30
50
60

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear using the Maryland CNC speech discrimination test. The average pure tone thresholds of 1000, 2000, 3000, and 4000 Hz, rounded to the nearest whole number, were 41 for the right ear and 41for the left ear. He was assessed with bilateral sensorineural hearing loss. The examiner noted the functional effects of the Veteran's hearing loss included difficulty with communication. 

At the March 2017 audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
35
50
70
LEFT
20
20
25
40
50

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 in the left ear using the Maryland CNC speech discrimination test. The average pure tone thresholds of 1000, 2000, 3000, and 4000 Hz, rounded to the nearest whole number, were 44 for the right ear and 34 for the left ear. The Veteran was assessed with bilateral sensorineural hearing loss, with significant changes in hearing thresholds in both ears. The examiner noted the functional effects of the Veteran's hearing loss included difficulty with communication. 

The evidence does not support a finding of "exceptional" hearing loss in the current case. Specifically, the defined regulatory "exceptional" patterns (pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz) are not found in this case.  See 38 C.F.R. § 4.86. 

As "exceptional" hearing loss does not exist, it is necessary to apply the criteria found in 38 C.F.R. 4.87 at Table VI to the Veteran's audiological examinations of record. With regards to the March 2011 examination, the results yield a numerical designation of II for the right ear (between 0 and 41 pure tone decibel hearing loss, with between 84 and 90 percent speech discrimination) and a designation of I for the left ear (between 0 and 41 pure tone decibel hearing loss, with between 92 and 100 percent speech discrimination). Entering the category designations for each ear into Table VII results in a noncompensable disability evaluation.

With regards to the February 2013 examination, the results yield a numerical designation of I for both the right and left ears (between 0 and 41 average pure tone decibel hearing loss, with between 92 and 100 percent speech discrimination).  Entering the category designations for each ear into Table VII results in a noncompensable disability evaluation. 

With regards to the March 2017 examination, the results yield a numerical designation of I for the right ear (between 42 and 49 average pure tone decibel hearing loss, with between 92 and 100 percent speech discrimination), and a numerical designation of I for the left ear (between 0 and 41 average pure tone decibel hearing loss, with between 92 and 100 percent speech discrimination).  Entering the category designations for each ear into Table VII results in a noncompensable disability evaluation. 

Given these facts, the Board finds that a noncompensable rating adequately reflects the Veteran's bilateral hearing loss disability during the relevant period. 38 C.F.R.  § 4.7. See Hart v. Mansfield, 21 Vet. App. 505 (2007). The evidence demonstrates that the March 2011, February 2013 and March 2017 audiological examinations were adequate for rating purposes, and that the severity of the Veteran's hearing loss was adequately assessed at each of the three audiological examinations conducted during the appellate period.

The Veteran is competent to describe the effects of his hearing loss on his daily functioning, such as having difficulty with communication. However, disability ratings are derived by a mechanical application of the rating schedule. Lendenmann, 3 Vet. App. at 349. Thus, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiological examinations of record. Mechanical application of the Rating Schedule to the audiometric findings establishes a noncompensable rating since October 17, 2011.

Total Disability Rating based on Individual Unemployability (TDIU)

The Veteran contends that he is unable to gain and maintain any type of substantially gainful employment due to service-connected disabilities.  

A total rating based on unemployability due to service-connected disabilities may be granted if the service-connected disabilities preclude the Veteran from obtaining or maintaining substantially gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent. 38 C.F.R. § 4.16 (a).  For those Veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16 (a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, Compensation Service, for extraschedular consideration. 38 C.F.R. § 4.16 (b).

Provision 38 C.F.R. § 4.16 (a) establishes that the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.

In reaching a determination of a TDIU, it is necessary that the record reflect some factor which takes the Veteran's case outside the norm with respect to a similar level of disability under the rating schedule. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); 38 C.F.R. §§ 4.1, 4.15 (2016). The fact that a claimant is unemployed or has difficulty obtaining employment is not enough. The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose, 4 Vet. App. at 363. 

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. Consideration shall be given in all claims to the nature of the employment and the reason for termination. 38 C.F.R. § 4.16 (a).

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted. See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose, 4 Vet. App. at 363.

Service-connected disability compensation is in effect for PTSD at 70 percent disabling; left knee ACL reconstruction at 20 percent disabling; right knee strain at 10 percent disabling; tinnitus at 10 percent disabling; left knee osteoarthritis at 10 percent disabling; and noncompensable bilateral hearing loss, left knee scars, and left knee limited extension disabilities. The combined rating for these disabilities is 80 percent. The threshold requirements for entitlement to TDIU are thus met. The question for consideration is whether the Veteran is capable of performing the physical and mental acts required by employment.

At the March 2017 VA medical examination for bilateral hearing and tinnitus, the Veteran reported that his hearing impairment disabilities impacted his daily life and ability to work because they caused difficulty with communication. The Veteran testified at his April 2015 Board hearing that he asked people to repeat themselves during conversations and that he was learning to read lips to better understand what people are saying to him.

At the March 2017 VA medical examination for his bilateral knee disorders, the Veteran reported he had to stop working in 2012 because he was unable to climb stairs and meet the other physically demanding aspects of the job. He also reported that he bought a townhouse to avoid outside lawn maintenance, and that he slept downstairs. The examiner noted the functional impact of the Veteran's bilateral knee disabilities included no kneeling, stooping, squatting, climbing or carrying a load; guarded standing for long periods; no running; and difficulty with climbing stairs and lateral movement.

At the March 2017 VA medical examination for PTSD, the examiner noted the Veteran demonstrated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, which the examiner opined were related to personality conflicts. The examiner noted the Veteran demonstrated a tendency to respond with reckless or self-destructive behavior if the traumatic events of his disability were aroused. The Veteran also demonstrated depressed mood and anxiety. 

In October 2017, the Veteran was evaluated by psychologist who indicated, after a personal interview with the Veteran and a review of his claims file, that the Veteran's psychiatric disabilities would likely result in poor performance, frequent mistakes, low motivation, conflicts with co-workers, and hypersensitivity to criticism.

Also in October 2017, the Veteran was evaluated by a certified vocational evaluator who indicated, after a review of the Veteran's claims file, that the Veteran's physical disabilities precluded him from performing work similar to his previous work due to his physical limitations, and that his psychiatric disabilities precluded him from performing other work at a substantially gainful level due to his "limitations in social functioning." 

Considering the Veteran's physical and mental impairments resulting from his service-connected disabilities, entitlement to TDIU will be granted.

	(CONTINUED ON NEXT PAGE)


ORDER

An initial compensable rating for left knee scars is denied.

A rating in excess of 20 percent from October 17, 2011, for left knee ACL residuals is denied.

A rating in excess of 10 percent from October 17, 2011, for left knee osteoarthritis and painful motion is denied.

A rating in excess of 10 percent from October 17, 2011, for a right knee strain is denied.

A compensable rating from October 17, 2011, for bilateral hearing loss is denied.

TDIU is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


